Notice of Allowance
Allowable Subject Matter
Claims 1, 3-4, 13, 15-16, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed to a method and gateway for sending data in a Long Term Evolution (LTE) system, the method steps comprising: receiving, by the gateway, a first data packet comprising first data from a base station; recording, by the gateway, a relationship between the tunnel IP header, the tunnel User Datagram Protocol (UDP) header, and General Packet Radio Service Tunnel Protocol-User Plane (GTP-U) header of the first data packet; encapsulating, by the gateway, the first data and a first terminal identifier; sending, by the gateway, the first data to a local service when the data packet is not a Voice over Long Term Evolution (VoLTE) data packet; and receiving, by the gateway, a second data packet sent by the local server.
	Applicant’s independent claims recite receiving, by the gateway, a second data packet sent by the local server, wherein the second data packet comprises a to-be-queried terminal identifier and second data; determining, by the gateway, upon determining a terminal identifier in the first set that matches the to-be-queried terminal identifier, a tunnel IP header, a tunnel UDP header, and a GTP-U header corresponding to the terminal identifier that matches the to-be-queried terminal identifier,InventorZiyong ZhengAttorney Docket No. 11189-002US1 Application No. 16/620,679FiledDecember 9, 2019Page3 of 9encapsulating, by the gateway, the second data according to the tunnel IP header, the tunnel UDP header, and the GTP-U header corresponding to the terminal identifier that matches the to-be-queried terminal identifier, to obtain a second to-be-sent data packet (as disclosed in paragraphs [0069] to [0070] of applicant’s specification), which is neither taught nor suggested by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Xu (US 2015/0222554 A1) discloses voice-over-LTE, traffic offloading, and UDP, IP, and GTP-U headers in transport protocol data.
 	Hecht et al. (US 2017/0105142 A1) discloses voice over LTE, associating received packets with a tunnel, and generating packets by reconstructing IP, UDP, and/or GTP headers corresponding to the tunnel.
	Bosch et al. (US 2017/0208011 A1) discloses voice over LTE, load balancing, and GTP-U tunnel endpoint identifier to identify subscriber flows.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461